Exhibit 10.1

 

Morgan Stanley & Co. International plc
c/o Morgan Stanley & Co. LLC
1585 Broadway, 5th Floor
New York, NY 10036

 

DATE:

September 5, 2013

 

 

TO:

Cubist Pharmaceuticals, Inc.

 

65 Hayden Avenue

 

Lexington, Massachusetts 02421

ATTENTION:

General Counsel

TELEPHONE:

(781) 860-8660

FACSIMILE:

(781) 240-1076

 

 

FROM:

Morgan Stanley & Co. International plc

 

c/o Morgan Stanley & Co. LLC

 

1585 Broadway, 5th Floor

 

New York, NY 10036

 

 

SUBJECT:

Additional Convertible Bond Hedge Transaction

 

The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced transaction entered into on the
Trade Date specified below (the “Transaction”) between Morgan Stanley & Co.
International plc (“Dealer”) and Cubist Pharmaceuticals, Inc. (“Counterparty”). 
This communication constitutes a “Confirmation” as referred to in the ISDA
Master Agreement specified below.

 

Disclosure of Agency Relationship

 

Morgan Stanley & Co. LLC (“MS&CO”) is acting as agent for Dealer and is acting
as agent for Counterparty as and to the extent required by Rule 15a-6 under the
Exchange Act (as defined below), but MS&CO does not guarantee the performance of
either party.  Additionally, (i) neither Dealer nor Counterparty shall contact
the other with respect to any matter relating to the Transaction without the
direct involvement of MS&CO; (ii) MS&CO, Dealer and Counterparty each hereby
acknowledges that any transactions by Dealer or MS&CO with respect to the
Transaction will be undertaken by Dealer as principal for its own account;
(iii) all of the actions to be taken by Dealer and MS&CO in connection with the
Transaction shall be taken by Dealer or MS&CO independently and without any
advance or subsequent consultation with Counterparty, except as otherwise stated
herein; and (iv) MS&CO is hereby authorized to act as agent for Counterparty
only to the extent required to satisfy the requirements of Rule 15a-6 under the
Exchange Act in respect of the Transaction.  For the avoidance of doubt, any
performance by Dealer of its obligations hereunder solely to MS&CO shall not
relieve Dealer of such obligations.  MS&CO’s performance to Counterparty of
Dealer’s obligations hereunder shall relieve Dealer of such obligations to the
extent of such performance.  Any performance by Counterparty of its obligations
(including notice obligations) through or by means of MS&CO’s agency for Dealer
shall constitute good performance of Counterparty’s obligations hereunder to
Dealer.

 

1.             This Confirmation is subject to, and incorporates, the
definitions and provisions of the 2000 ISDA Definitions (including the Annex
thereto) (the “2000 Definitions”) and the definitions and provisions of the 2002
ISDA Equity Derivatives Definitions (the “Equity Definitions” and, together with
the 2000 Definitions, the “Definitions”), in each case as published by the
International Swaps and Derivatives Association, Inc. (“ISDA”).  In the event of
any inconsistency between the 2000 Definitions and the Equity Definitions, the
Equity Definitions will govern.  Certain defined terms used herein have the
meanings assigned to them in the Indenture to be dated as of September 10, 2013
between Counterparty and The Bank of New York Mellon Trust Company, N.A. as
trustee (subject to the following paragraph, the “Indenture”) relating to the
USD300,000,000 principal amount of 1.125% Convertible Senior Notes due 2018 and
the additional USD50,000,000 principal amount of 1.125% Convertible Senior Notes
due 2018 issued pursuant to the Initial Purchasers’ option exercised on the date
hereof (the “Convertible Securities”).  In the event of any inconsistency
between the terms defined in the Indenture and this Confirmation, this
Confirmation shall govern.

 

--------------------------------------------------------------------------------


 

For the avoidance of doubt, references herein to sections of the Indenture are
based on the draft of the Indenture most recently reviewed by the parties at the
time of execution of this Confirmation. If any relevant sections of the
Indenture are changed, added or renumbered following execution of this
Confirmation but prior to the execution of the Indenture, the parties will amend
this Confirmation in good faith to preserve the economic intent of the parties
based on the draft of the Indenture so reviewed. Subject to the two preceding
sentences, the parties acknowledge that references to the Indenture herein are
references to the Indenture as in effect on the date of its execution, without
giving effect to any amendment or supplement to the Indenture. If the Indenture
is amended or supplemented following such execution date, (x) the Calculation
Agent shall determine the relevant Delivery Obligation and Settlement Date for
any Option exercised thereafter in accordance with this Confirmation by
referring to the relevant provisions of the Indenture without giving effect to
such amendment or supplement and (y) such amendment or supplement shall be
disregarded for all other purposes hereunder (other than for purposes of
Section 8(c) below), unless the parties agree otherwise in writing.  Terms in
quotation marks that are not otherwise defined in this Confirmation shall have
the meanings set forth in the Indenture, unless the context otherwise requires.

 

This Confirmation evidences a complete and binding agreement between Dealer and
Counterparty as to the terms of the Transaction to which this Confirmation
relates.  This Confirmation shall be subject to an agreement (the “Agreement”)
in the form of the ISDA 2002 Master Agreement as if Dealer and Counterparty had
executed an agreement in such form (without any Schedule except for (i) the
election of US Dollars (“USD”) as the Termination Currency and (ii) the election
that the “Cross Default” provisions of Section 5(a)(vi) shall apply to
Counterparty with a “Threshold Amount” of USD25 million (or USD50 million at
such time as Counterparty’s senior unsecured indebtedness is rated BBB+ or
greater by Standard & Poor’s Ratings Services (“S&P”) or Baa1 or greater by
Moody’s Investors Service, Inc. (“Moody’s”), in each case, with a stable or
positive outlook (or if Counterparty’s senior unsecured indebtedness is not
rated at such time by S&P or Moody’s, Counterparty’s issuer rating is BBB+ or
greater from S&P or Baa1 or greater from Moody’s, in each case, with a stable or
positive outlook))).  For the avoidance of doubt, the Transaction shall be the
only transaction under the Agreement.  The parties acknowledge that the
Transaction to which this Confirmation relates is not governed by, and shall not
be treated as a transaction under, any other ISDA Master Agreement entered into
between the parties from time to time.

 

All provisions contained in, or incorporated by reference to, the Agreement will
govern this Confirmation except as expressly modified herein.  In the event of
any inconsistency between this Confirmation and either the Definitions or the
Agreement, this Confirmation shall govern, and in the event of any inconsistency
between either the Definitions or this Confirmation and the Agreement, the
Definitions or this Confirmation, as the case may be, shall govern.  For the
avoidance of doubt, except to the extent of an express conflict, the application
of any provision of this Confirmation, the Agreement or the Equity Definitions
shall not be construed to exclude or limit the application of any other
provision of this Confirmation, the Agreement or the Equity Definitions.

 

2.             The Transaction constitutes a Share Option Transaction for
purposes of the Equity Definitions. The terms of the particular Transaction to
which this Confirmation relates are as follows:

 

General Terms:

 

 

 

Trade Date:

September 5, 2013

 

 

Effective Date:

The closing date for the Convertible Securities issued pursuant to the
over-allotment option exercised on the date hereof.

 

 

Option Type:

Call

 

 

Seller:

Dealer

 

 

Buyer:

Counterparty

 

 

Shares:

The common stock of Counterparty, par value USD0.001 per share (Ticker Symbol:
“CBST”)

 

 

Number of Options:

The number of Optional Securities (as defined in the Purchase

 

2

--------------------------------------------------------------------------------


 

 

Agreement) in denominations of USD1,000 principal amount purchased by Morgan
Stanley & Co. Incorporated, Barclays Capital Inc. and RBC Capital Markets
Corporation, as representatives of the Initial Purchasers (as defined in the
Purchase Agreement), of their option pursuant to the second paragraph of
Section 2 of the Purchase Agreement (as defined below). For the avoidance of
doubt, the Number of Options shall be reduced by any Options exercised
hereunder.

 

 

Number of Shares:

As of any date, the product of the Number of Options, the Applicable Percentage
and the Conversion Rate

 

 

Applicable Percentage:

35%

 

 

Conversion Rate:

As of any date, the “Conversion Rate” (as defined in the Indenture) as of such
date, but without regard to any adjustments to the “Conversion Rate” pursuant to
Section 4.04(a) or 4.05(h) of the Indenture (the “Excluded Adjustment
Provisions”).

 

 

Premium:

USD3,288,250

 

 

Premium Payment Date:

The Effective Date

 

 

Exchange:

The NASDAQ Global Select Market

 

 

Related Exchanges:

All Exchanges

 

 

Procedure for Exercise:

 

 

 

Exercise Dates:

Each Conversion Date

 

 

Conversion Date:

Each “Conversion Date” occurring during the period from and excluding the Trade
Date to and including the Expiration Date, for Convertible Securities, each in
denominations of USD1,000 principal amount, that are submitted for conversion on
such Conversion Date in accordance with the terms of the Indenture but are not
“Relevant Convertible Securities” under, and as defined in, the confirmation
between the parties hereto regarding the Base Convertible Bond Hedge Transaction
dated September 4, 2013 (the “Base Convertible Bond Hedge Transaction
Confirmation”) (such Convertible Securities, the “Relevant Convertible
Securities” for such Conversion Date). For the purposes of determining whether
any Convertible Securities will be Relevant Convertible Securities hereunder or
under the Base Convertible Bond Hedge Transaction Confirmation, Convertible
Securities that are converted pursuant to the Indenture shall be allocated first
to the Base Convertible Bond Hedge Transaction Confirmation until all Options
thereunder are exercised or terminated.

 

 

Required Exercise on Conversion Dates:

On each Conversion Date, a number of Options equal to the lesser of (i) the
number of Relevant Convertible Securities for such Conversion Date in
denominations of USD1,000 principal amount and (ii) the Number of Options on
such date shall be automatically exercised.

 

3

--------------------------------------------------------------------------------


 

Expiration Date:

The second “Scheduled Trading Day” immediately preceding the “Maturity Date”.

 

 

Automatic Exercise:

As provided under “Required Exercise on Conversion Dates”.

 

 

Exercise Notice Deadline:

In respect of any exercise of Options hereunder on any Conversion Date (x) prior
to the Free Convertibility Period (as defined below), the Exchange Business Day
immediately following such Conversion Date or (y) during the Free Convertibility
Period, the second “Scheduled Trading Day” immediately preceding the “Maturity
Date”.

 

 

Notice of Exercise:

Notwithstanding anything to the contrary herein or in the Equity Definitions,
Dealer shall have no obligation to make any payment or delivery in respect of
any exercise of Options hereunder unless Counterparty notifies Dealer in writing
prior to 4:00 PM, New York City time, on the Exercise Notice Deadline in respect
of such exercise of (i) the number of Options being exercised on the relevant
Exercise Date, (ii) the scheduled settlement date under the Indenture for the
Convertible Securities converted on the Conversion Date corresponding to such
Exercise Date, (iii) whether such Relevant Convertible Securities will be
settled by Counterparty by delivery of cash, Shares or a combination of cash and
Shares and, if such a combination, the “Specified Dollar Amount” and (iv) the
first “Scheduled Trading Day” of the “Observation Period”; provided that in the
case of any exercise of Options hereunder in connection with the conversion of
any Relevant Convertible Securities on any Conversion Date occurring during the
Free Convertibility Period, the contents of such notice shall be as set forth in
clause (i) above. Counterparty acknowledges its responsibilities under
applicable securities laws, and in particular Section 9 and Section 10(b) of the
Exchange Act (as defined below) and the rules and regulations thereunder, in
respect of any election of a settlement method with respect to the Convertible
Securities. For the avoidance of doubt, if Counterparty fails to give such
notice when due in respect of any exercise of Options hereunder, Dealer’s
obligation to make any payment or delivery in respect of such exercise shall be
permanently extinguished, and late notice shall not cure such failure; provided
that notwithstanding the foregoing, in the case of an exercise of Options
hereunder in respect of a conversion of Relevant Convertible Securities prior to
the Free Convertibility Period, such notice (and the related exercise of
Options) shall be effective if given after the Exercise Notice Deadline, but
prior to 4:00 PM New York City time, on the fifth Exchange Business Day
following the Exercise Notice Deadline, in which event the Calculation Agent
shall have the right to adjust the Delivery Obligation as appropriate to reflect
the additional costs (including, but not limited to, hedging mismatches and
market losses) and expenses incurred by Dealer in connection with its hedging
activities (including the unwinding of any hedge position) as a result of Dealer
not having received such notice on or prior to the Exercise Notice Deadline.

 

 

Notice of Convertible Security
Settlement Method:

Counterparty shall notify Dealer in writing no later than March 1, 2018 of the
settlement method and, if applicable, the “Specified Dollar Amount” applicable
to Relevant Convertible Securities with a Conversion Date occurring on or after
March 1, 2018 and ending on and

 

4

--------------------------------------------------------------------------------


 

 

including the second “Scheduled Trading Day” immediately preceding the “Maturity
Date” (the “Free Convertibility Period”). If Counterparty fails timely to
provide such notice, Counterparty shall be deemed to have notified Dealer of
combination settlement with a “Specified Dollar Amount” of USD1,000 for all
conversions occurring during the Free Convertibility Period.

 

 

Settlement Terms:

 

 

 

Settlement Date:

The date one Settlement Cycle following the final day of the relevant
“Observation Period”; provided that Dealer shall not be required to settle prior
to the Exchange Business Day immediately following the date Counterparty
provides the Notice of Delivery Obligation prior to 4:00 PM, New York City time.

 

 

Delivery Obligation:

In lieu of the obligations set forth in Sections 8.1 and 9.1 of the Equity
Definitions, and subject to “Notice of Exercise” above, in respect of the
aggregate number of Options exercised on any Exercise Date occurring on a
Conversion Date, Dealer will deliver to Counterparty, on the related Settlement
Date, a number of Shares and/or amount of cash in USD equal to the product of
(i) the Applicable Percentage and (ii) the aggregate number of Shares, if any,
that Counterparty would be obligated to deliver to the holder(s) of the Relevant
Convertible Securities converted on such Conversion Date pursuant to
Section 4.02(a) of the Indenture and/or the aggregate amount of cash, if any, in
excess of USD1,000 per Convertible Security (in denominations of USD1,000) that
Counterparty would be obligated to deliver to holder(s) pursuant to
Section 4.02(a) of the Indenture (except that such aggregate number of Shares
shall be determined without taking into consideration any rounding pursuant to
Section 4.02(i) of the Indenture and shall be rounded down to the nearest whole
number) and cash in lieu of fractional Shares, if any, resulting from such
rounding, if Counterparty had elected to satisfy its conversion obligation in
respect of such Relevant Convertible Securities by the Convertible Security
Settlement Method, notwithstanding any different actual election by Counterparty
with respect to the settlement of such Convertible Securities (the “Convertible
Obligation”); provided that the Delivery Obligation shall be determined
excluding any Shares and/or cash that Counterparty is obligated to deliver to
holder(s) of the Relevant Convertible Securities as a result of any adjustments
to the Conversion Rate pursuant to the Excluded Adjustment Provisions (and, for
the avoidance of doubt, the Delivery Obligation shall not include any interest
payment on the Relevant Convertible Securities that Counterparty is (or would
have been) obligated to deliver to holder(s) of the Relevant Convertible
Securities for such Conversion Date); and provided further that if such exercise
relates to the conversion of Relevant Convertible Securities in connection with
which holders thereof are entitled to receive additional Shares and/or cash
pursuant to the adjustments to the Conversion Rate set forth in
Section 4.04(a) of the Indenture, then, notwithstanding the foregoing, the
Delivery Obligation shall include the product of (i) the Applicable Percentage
and (ii) such additional Shares and/or cash, except that the Delivery Obligation
shall be capped so that the value of the Delivery Obligation per Option (with
the value of any Shares included in the Delivery Obligation determined by the
Calculation Agent using the

 

5

--------------------------------------------------------------------------------


 

 

“Daily VWAP” on the last day of the relevant “Observation Period”) does not
exceed the amount as determined by the Calculation Agent that would be payable
by Dealer pursuant to Section 6 of the Agreement if such Conversion Date were an
Early Termination Date resulting from an Additional Termination Event with
respect to which the Transaction (except that, for purposes of determining such
amount (x) the Number of Options shall be deemed to be equal to the number of
Options exercised on such Exercise Date and (y) such amount payable will be
determined as if Section 4.04(a) of the Indenture were deleted) was the sole
Affected Transaction and Counterparty was the sole Affected Party (determined
without regard to Section 8(a) of this Confirmation). Notwithstanding the
foregoing, and in addition to the cap described in the further proviso to the
preceding sentence, in all events the Delivery Obligation shall be capped so
that the value of the Delivery Obligation does not exceed the value of the
consideration actually delivered to holders of such Relevant Convertible
Securities in respect of the conversion thereof (with such consideration
determined based on the actual settlement method elected by Counterparty with
respect to such Relevant Convertible Securities instead of the Convertible
Security Settlement Method and with the value of any Shares included in either
the Delivery Obligation or such consideration determined by the Calculation
Agent using the opening price of the Shares on the Exchange on the Settlement
Date) minus USD1,000 per Relevant Convertible Security.

 

 

Convertible Security Settlement Method:

For any Relevant Convertible Securities, if Counterparty has notified Dealer in
the related Notice of Exercise (or in the Notice of Convertible Security
Settlement Method, as the case may be) that it has elected to satisfy its
conversion obligation in respect of such Relevant Convertible Securities in cash
or in a combination of cash and Shares in accordance with Section 4.02(a) of the
Indenture (a “Cash Election”) with a “Specified Dollar Amount” of at least
USD1,000, the Convertible Security Settlement Method shall be the settlement
method actually so elected by Counterparty in respect of such Relevant
Convertible Securities; otherwise, the Convertible Security Settlement Method
shall assume Counterparty had made a Cash Election with respect to such Relevant
Convertible Securities with a “Specified Dollar Amount” of USD1,000 per Relevant
Convertible Security.

 

 

Notice of Delivery Obligation:

No later than the Exchange Business Day immediately following the last day of
the relevant “Observation Period” Counterparty shall give Dealer notice of the
final number of Shares and/or cash comprising the Convertible Obligation;
provided that, with respect to any Exercise Date occurring during the Free
Convertibility Period, Counterparty may provide Dealer with a single notice of
an aggregate number of Shares and/or amount of cash comprising the Convertible
Obligations for all Exercise Dates occurring in such period (it being
understood, for the avoidance of doubt, that the requirement of Counterparty to
deliver such notice shall not limit Counterparty’s obligations with respect to
Notice of Exercise or Notice of Convertible Security Settlement Method or
Dealer’s obligations with respect to Delivery Obligation, each as set forth
above, in any way).

 

 

Other Applicable Provisions:

To the extent Dealer is obligated to deliver Shares hereunder, the provisions of
Sections 9.1(c), 9.8, 9.9, 9.11 (except that the

 

6

--------------------------------------------------------------------------------


 

 

Representation and Agreement contained in Section 9.11 of the Equity Definitions
shall be modified by excluding any representations therein relating to
restrictions, obligations, limitations or requirements under applicable
securities laws arising as a result of the fact that Counterparty is the Issuer
of the Shares) and 9.12 of the Equity Definitions will be applicable as if
“Physical Settlement” applied to the Transaction.

 

 

Restricted Certificated Shares:

Notwithstanding anything to the contrary in the Equity Definitions, Dealer may,
in whole or in part, deliver Shares required to be delivered to Counterparty
hereunder in certificated form in lieu of delivery through the Clearance System.
With respect to such certificated Shares, the Representation and Agreement
contained in Section 9.11 of the Equity Definitions shall be modified by
deleting the remainder of the provision after the word “encumbrance” in the
fourth line thereof.

 

 

Share Adjustments:

 

 

 

Method of Adjustment:

Notwithstanding Section 11.2 of the Equity Definitions, upon the occurrence of
any event or condition set forth in Sections 4.05(a), 4.05(b), 4.05(c), 4.05(d),
4.05(e), 4.06 and 4.09 of the Indenture (an “Adjustment Event”) that results in
an adjustment under the Indenture (other than pursuant to the Excluded
Adjustment Provisions), the Calculation Agent shall make a corresponding
adjustment to the terms relevant to the exercise, settlement or payment of the
Transaction. Immediately upon the occurrence of any Adjustment Event,
Counterparty shall notify the Calculation Agent of such Adjustment Event; and
once the adjustments to be made to the terms of the Indenture and the
Convertible Securities in respect of such Adjustment Event have been determined,
Counterparty shall immediately notify the Calculation Agent in writing of the
details of such adjustments.

 

Notwithstanding anything to the contrary herein, if Counterparty or its board of
directors is permitted or required to exercise discretion under the terms of the
Indenture with respect to any determination, calculation or adjustment
(including, without limitation, any adjustment under Section 4.06 of the
Indenture or any determination of the fair market value of distributed property,
the volume weighted average price of Shares or the value of a “unit of Reference
Property”) (any such determination, calculation or adjustment, a “Counterparty
Determination”), if the Calculation Agent disagrees in good faith with such
determination, calculation or adjustment, the Calculation Agent shall make the
relevant determination, calculation or adjustment for purposes of the
Transaction and, for the avoidance of doubt, shall determine any Delivery
Obligation and Settlement Date thereafter as if the Calculation Agent’s
determination, calculation or adjustment was applicable under the Indenture.
Furthermore, notwithstanding anything to the contrary herein, if any Adjustment
Event occurs during the relevant “Observation Period” but no adjustment was made
to any Convertible Security under the Indenture because the relevant holder was
deemed to be a record owner of the underlying Shares on the related Conversion
Date, then the Calculation Agent shall make an

 

7

--------------------------------------------------------------------------------


 

 

adjustment, as determined by it, to the terms hereof in order to account for
such Adjustment Event.

 

 

 

For the avoidance of doubt, Dealer shall not have any delivery obligation
hereunder in respect of any “Distributed Property” delivered by Counterparty
pursuant to the fourth sentence of Section 4.05(c) of the Indenture or any
payment obligation in respect of any cash paid by Counterparty pursuant to the
fourth sentence of Section 4.05(d) of the Indenture (collectively, the
“Conversion Rate Adjustment Fallback Provisions”), and no adjustment shall be
made to the terms of the Transaction on account of any event or condition
described in the Conversion Rate Adjustment Fallback Provisions.

 

 

Extraordinary Events:

 

 

 

Merger Events:

Notwithstanding Section 12.1(b) of the Equity Definitions, a “Merger Event”
means the occurrence of any event or condition set forth in Section 4.07(a) of
the Indenture.

 

 

Notice of Merger Consideration:

Upon the occurrence of a Merger Event that causes the Shares to be converted
into the right to receive more than a single type of consideration (determined
based in part upon any form of stockholder election), Counterparty shall
reasonably promptly (but, in any event prior to the relevant merger date) notify
the Calculation Agent of (i) the weighted average of the types and amounts of
consideration received by the holders of Shares entitled to receive cash,
securities or other property or assets with respect to or in exchange for such
Shares in any Merger Event who affirmatively make such an election and (ii) the
details of the adjustment made under the Indenture in respect of such Merger
Event.

 

 

Consequences of Merger Events:

Notwithstanding Sections 12.2 and 12.3 of the Equity Definitions, upon the
occurrence of a Merger Event that results in an adjustment under the Indenture,
the Calculation Agent shall make a corresponding adjustment to the terms
relevant to the exercise, settlement or payment of the Transaction, subject to
the provision under “Method of Adjustment” above relating to Counterparty
Determinations; provided that such adjustment shall be made without regard to
any adjustment to the Conversion Rate pursuant to the Excluded Adjustment
Provisions; and provided further that the Calculation Agent may limit or alter
any such adjustment referenced in this paragraph so that the fair value of the
Transaction to Dealer is not reduced as a result of such adjustment; and
provided further that if, with respect to a Merger Event, the consideration for
the Shares includes (or, at the option of a holder of Shares, may include)
shares of an entity or person that is not a corporation organized under the laws
of the United States, any State thereof or the District of Columbia,
Cancellation and Payment (Calculation Agent Determination) may apply at Dealer’s
sole discretion.

 

 

Nationalization, Insolvency or Delisting:

Cancellation and Payment (Calculation Agent Determination); provided that, in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
shall also constitute a Delisting if the Exchange is located in the United
States and the Shares are not immediately re-listed, re-

 

8

--------------------------------------------------------------------------------


 

 

traded or re-quoted on any of the New York Stock Exchange, The NASDAQ Global
Select Market or The NASDAQ Global Market (or their respective successors); if
the Shares are immediately re-listed, re-traded or re-quoted on any such
exchange or quotation system, such exchange or quotation system shall thereafter
be deemed to be the Exchange.

 

 

Additional Disruption Events:

 

 

 

Change in Law:

Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended (i) by inserting the parenthetical “(including, for the avoidance
of doubt and without limitation, adoption, effectiveness or promulgation of
regulations authorized or mandated by existing statute)” at the end of clause
(A) thereof, (ii) by the replacement of the word “Shares” with “Hedge Positions”
in clause (X) thereof; (iii) by adding the phrase “or announcement” immediately
after the phrase “due to the promulgation” in the third line thereof and adding
the phrase “formal or informal” before the word “interpretation” in the same
line and (iv) immediately following the word “Transaction” in clause
(X) thereof, adding the phrase “in the manner contemplated by the Hedging Party
on the Trade Date”.

 

 

Failure to Deliver:

Applicable

 

 

Insolvency Filing:

Applicable

 

 

Hedging Disruption:

Applicable; provided that:

 

 

 

(i)                                     Section 12.9(a)(v) of the Equity
Definitions is hereby amended by (a) inserting the following words at the end of
clause (A) thereof: “in the manner contemplated by the Hedging Party on the
Trade Date” and (b) inserting the following two phrases at the end of such
Section:

 

 

 

“For the avoidance of doubt, the term “equity price risk” shall be deemed to
include, but shall not be limited to, stock price and volatility risk. And, for
the further avoidance of doubt, any such transactions or assets referred to in
phrases (A) or (B) above must be available on commercially reasonable pricing
terms.”; and

 

 

 

(ii)           Section 12.9(b)(iii) of the Equity Definitions is hereby amended
by inserting in the third line thereof, after the words “to terminate the
Transaction”, the words “or a portion of the Transaction affected by such
Hedging Disruption”.

 

 

Increased Cost of Hedging:

Applicable

 

9

--------------------------------------------------------------------------------


 

Hedging Party:

For all applicable Potential Adjustment Events and Extraordinary Events, Dealer;
provided, however, that all calculations, adjustments, specifications, choices,
and determinations by the Hedging Party shall be made in good faith and in a
commercially reasonable manner. The parties agree that they will work reasonably
to resolve any disputes.

 

 

Determining Party:

For all applicable Extraordinary Events, Dealer; provided, however, that all
calculations, adjustments, specifications, choices, and determinations by the
Determining Party shall be made in good faith and in a commercially reasonable
manner. The parties agree that they will work reasonably to resolve any
disputes.

 

 

Acknowledgements:

 

 

 

Non-Reliance:

Applicable

 

 

Agreements and Acknowledgements

 

Regarding Hedging Activities:

Applicable

 

 

Additional Acknowledgements:

Applicable

 

 

3.             Calculation Agent:

Dealer, which shall make all calculations, adjustments and determinations with
respect to the Transaction that are not expressly required hereunder or under
the Equity Definitions or the Agreement to be made by another party. All
calculations, adjustments, specifications, choices, and determinations by the
Calculation Agent shall be made in good faith and in a commercially reasonable
manner. The parties agree that they will work reasonably to resolve any
disputes.

 

 

4.             Account Details:

Dealer Payment Instructions:

Bank: Citibank, N.A.

SWIFT: CITIUS33

Bank Routing: 021-000-089

Account Name: Morgan Stanley and Co. Account No.: 30632076

 

 

 

Counterparty Payment Instructions: To be provided by Counterparty

 

 

5.             Offices:

The Office of Dealer for the Transaction is: New York

 

 

 

Morgan Stanley & Co. International plc

c/o Morgan Stanley & Co. LLC

1585 Broadway, 5th Floor

New York, NY 10036

 

 

 

The Office of Counterparty for the Transaction is: Not Applicable

 

 

6.             Notices:

For purposes of this Confirmation:

 

 

 

Address for notices or communications to Counterparty:

 

 

 

To:

Cubist Pharmaceuticals, Inc.

65 Hayden Avenue

Lexington, Massachusetts 02421

 

Attn:

General Counsel

 

10

--------------------------------------------------------------------------------


 

 

Telephone:

(781) 860-8660

 

Facsimile:

(781) 240-1076

 

 

 

 

Address for notices or communications to Dealer:

 

 

 

 

To:

Morgan Stanley & Co. International plc

 

 

c/o Morgan Stanley & Co. LLC

 

 

1585 Broadway, 5th Floor

 

 

New York, NY 10036

 

Attention:

Steve Soldo

 

Telephone:

(212) 761-8848

 

Facsimile:

(212) 507-6958

 

Email:

Steven.Soldo@morganstanley.com

 

 

 

 

With a copy to:

Morgan Stanley & Co. International

 

 

c/o Morgan Stanley & Co.

 

 

1221 Avenue of the Americas, 34th Floor

 

 

New York, NY 10020

 

Attention:

Anthony Cicia

 

Telephone:

(212) 762-4828

 

Facsimile:

(212) 507-4338

 

Email:

Anthony.Cicia@morganstanley.com

 

7.                                      Representations, Warranties and
Agreements:

 

(a)           In addition to the representations and warranties in the Agreement
and those contained elsewhere herein, Counterparty represents and warrants to
and for the benefit of, and agrees with, Dealer as follows:

 

(i)            On the Trade Date, and as of the date of any election by
Counterparty of the Share Termination Alternative under (and as defined in)
Section 8(a) below, (A) none of Counterparty and its officers and directors is
aware of any material nonpublic information regarding Counterparty or the Shares
and (B) all reports and other documents filed by Counterparty with the
Securities and Exchange Commission pursuant to the Securities Exchange Act of
1934, as amended (the “Exchange Act”) when considered as a whole (with the more
recent such reports and documents deemed to amend inconsistent statements
contained in any earlier such reports and documents), do not contain any untrue
statement of a material fact or any omission of a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances in which they were made, not misleading.

 

(ii)           Without limiting the generality of Section 13.1 of the Equity
Definitions, Counterparty acknowledges that Dealer is not making any
representations or warranties with respect to the treatment of the Transaction
under ASC Topic 260, Earnings Per Share, ASC Topic 815, Derivatives and Hedging,
ASC Topic 480, Distinguishing Liabilities from Equity and ASC Topic 815-40,
Derivatives and Hedging — Contracts in Entity’s Own Equity (or any successor
issue statements), or under any other accounting guidance.

 

(iii)          Prior to the Trade Date, Counterparty shall deliver to Dealer a
resolution of Counterparty’s board of directors authorizing the Transaction and
such other certificate or certificates as Dealer shall reasonably request.

 

(iv)          Counterparty is not entering into this Confirmation, and will not
make any election hereunder, to create actual or apparent trading activity in
the Shares (or any security convertible into or exchangeable for Shares) or to
raise or depress or otherwise manipulate the price of the Shares (or any
security convertible into or exchangeable for Shares) or otherwise in violation
of the Exchange Act.

 

(v)           Counterparty is not, and after giving effect to the transactions
contemplated hereby will not be, required to register as an “investment company”
as such term is defined in the Investment Company Act of 1940, as amended.

 

11

--------------------------------------------------------------------------------


 

(vi)          On each of the Trade Date and the Premium Payment Date,
Counterparty is not, or will not be, “insolvent” (as such term is defined under
Section 101(32) of the U.S. Bankruptcy Code (Title 11 of the United States Code)
(the “Bankruptcy Code”)) and Counterparty would be able to purchase 5,626,075
Shares in compliance with the corporate laws of the jurisdiction of its
incorporation.

 

(vii)         To Counterparty’s knowledge, no state or local (including non-U.S.
jurisdictions) law, rule, regulation or regulatory order applicable to the
Shares would give rise to any reporting, consent, registration or other
requirement (including without limitation a requirement to obtain prior approval
from any person or entity) solely and not due to any other Dealer activity as a
result of Dealer or its affiliates having the power to vote, owning or holding
(however defined) Shares.

 

(viii)        The representations and warranties of Counterparty set forth in
Section 3 of the Agreement and Section 1 of the Purchase Agreement dated as of
September 4, 2013 among Counterparty and Morgan Stanley & Co. Incorporated,
Barclays Capital Inc. and RBC Capital Markets Corporation, as representatives of
the Initial Purchasers party thereto (the “Purchase Agreement”), are true and
correct and are hereby deemed to be repeated to Dealer as if set forth herein.

 

(ix)          Counterparty understands no obligations of Dealer to it hereunder
will be entitled to the benefit of deposit insurance and that such obligations
will not be guaranteed by any affiliate of Dealer or any governmental agency.

 

(x)           (A) Counterparty is acting for its own account, and it has made
its own independent decisions to enter into the Transaction and as to whether
the Transaction is appropriate or proper for it based upon its own judgment and
upon advice from such advisers as it has deemed necessary, (B) Counterparty is
not relying on any communication (written or oral) of Dealer or any of its
affiliates as investment advice or as a recommendation to enter into the
Transaction (it being understood that information and explanations related to
the terms and conditions of the Transaction shall not be considered investment
advice or a recommendation to enter into the Transaction) and (C) no
communication (written or oral) received from Dealer or any of its affiliates
shall be deemed to be an assurance or guarantee as to the expected results of
the Transaction.

 

(xi)          Counterparty (i) is capable of evaluating investment risks
independently, both in general and with regard to all transactions and
investment strategies involving a security or securities; (ii) will exercise
independent judgment in evaluating the recommendations of any broker-dealer or
its associated persons, unless it has otherwise notified the broker-dealer in
writing; and (iii) has total assets of at least $50 million as of the date
hereof.

 

(b)           Each of Dealer and Counterparty agrees and represents that it is
an “eligible contract participant” as defined in the U.S. Commodity Exchange
Act, as amended.

 

(c)           Counterparty acknowledges that the offer and sale of the
Transaction to it is intended to be exempt from registration under the
Securities Act of 1933, as amended (the “Securities Act”), by virtue of
Section 4(a)(2) thereof.  Accordingly, Counterparty represents and warrants to
Dealer that (i) it has the financial ability to bear the economic risk of its
investment in the Transaction and is able to bear a total loss of its
investment, (ii) it is an “accredited investor” as that term is defined in
Regulation D as promulgated under the Securities Act, (iii) it is entering into
the Transaction for its own account and without a view to the distribution or
resale thereof, (iv) the assignment, transfer or other disposition of the
Transaction has not been and will not be registered under the Securities Act and
is restricted under this Confirmation, the Securities Act and state securities
laws and (v) it is capable of evaluating investment risks independently, both in
general and with regard to all transactions and investment strategies involving
a security or securities.

 

(d)           Counterparty agrees and acknowledges that Dealer is a “financial
institution,” “swap participant” and “financial participant” within the meaning
of Sections 101(22), 101(53C) and 101(22A) of Title 11 of the Bankruptcy Code. 
The parties hereto further agree and acknowledge that it is the intent of the
parties (A) that this Confirmation is (i) a “securities contract,” as such term
is defined in Section 741(7) of the Bankruptcy Code, with respect to which each
payment and delivery hereunder or in connection herewith is a “termination
value,” “payment amount” or “other transfer obligation” within the meaning of
Section 362 of the Bankruptcy Code and a “settlement payment,” as such term is
defined in Section 741(8) of the Bankruptcy Code, and (ii) a “swap agreement,”
as such term is defined in Section 101(53B) of the Bankruptcy Code, with respect
to which each payment and delivery hereunder or in connection herewith is a
“termination value,” “payment amount” or “other transfer obligation”

 

12

--------------------------------------------------------------------------------


 

within the meaning of Section 362 of the Bankruptcy Code and a “transfer,” as
such term is defined in Section 101(54) of the Bankruptcy Code, and (B) that
Dealer is entitled to the protections afforded by, among other sections,
Sections 362(b)(6), 362(b)(17), 362(o), 546(e), 546(g), 548(d)(2), 555 and 560
of the Bankruptcy Code.

 

(e)           It is the intent of the parties that, in respect of Counterparty,
(a) the Transaction shall constitute a “qualified financial contract” within the
meaning of 12 U.S.C. Section 1821(e)(8)(D)(i) and (b) a Non-defaulting Party’s
rights under Sections 5 and 6 of the Agreement constitute rights of the kind
referred to in 12 U.S.C. Section 1821(e)(8)(A).

 

8.             Miscellaneous:

 

(a)           Alternative Calculations and Dealer Payment on Early Termination
and on Certain Extraordinary Events.  If Dealer shall owe Counterparty any
amount pursuant to “Consequences of Merger Events” above or Sections 12.6, 12.7
or 12.9 of the Equity Definitions or pursuant to Section 6(d)(ii) of the
Agreement (a “Payment Obligation”), Counterparty shall have the right, in its
sole discretion, to require Dealer to satisfy any such Payment Obligation by the
Share Termination Alternative (as defined below) by giving irrevocable
telephonic notice to Dealer, confirmed in writing within one Scheduled Trading
Day, no later than 9:30 A.M. New York City time on the relevant merger date,
Announcement Date, Early Termination Date or date of cancellation or termination
in respect of an Extraordinary Event, as applicable (“Notice of Share
Termination”); provided that if Counterparty does not elect to require Dealer to
satisfy its Payment Obligation by the Share Termination Alternative, Dealer
shall have the right, in its sole discretion, to elect to satisfy its Payment
Obligation by the Share Termination Alternative, notwithstanding Counterparty’s
failure to elect or election to the contrary; and provided further that
Counterparty shall not have the right to so elect (but, for the avoidance of
doubt, Dealer shall have the right to so elect) in the event of (i) an
Insolvency, a Nationalization or a Merger Event, in each case, in which the
consideration or proceeds to be paid to holders of Shares consists solely of
cash or (ii) an Event of Default, a Termination Event or an Extraordinary Event,
in each case, which resulted from an event or events within Counterparty’s
control.  Upon such Notice of Share Termination, the following provisions shall
apply on the Scheduled Trading Day immediately following the relevant merger
date, Announcement Date, Early Termination Date or date of cancellation or
termination in respect of an Extraordinary Event, as applicable:

 

Share Termination Alternative:

Applicable and means that Dealer shall deliver to Counterparty the Share
Termination Delivery Property on the date on which the Payment Obligation would
otherwise be due pursuant to “Consequences of Merger Events” above, Section 12.7
or 12.9 of the Equity Definitions or Section 6(d)(ii) of the Agreement, as
applicable, or such later date or dates as the Calculation Agent may reasonably
determine (the “Share Termination Payment Date”), in satisfaction of the Payment
Obligation.

 

 

Share Termination Delivery

 

Property:

A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation divided by the Share Termination Unit
Price. The Calculation Agent shall adjust the Share Termination Delivery
Property by replacing any fractional portion of the aggregate amount of a
security therein with an amount of cash equal to the value of such fractional
security based on the values used to calculate the Share Termination Unit Price.

 

 

Share Termination Unit Price:

The value of property contained in one Share Termination Delivery Unit on the
date such Share Termination Delivery Units are to be delivered as Share
Termination Delivery Property, as determined by the Calculation Agent in its
discretion by commercially reasonable means and notified by the Calculation
Agent to Dealer at the time of notification of the Payment Obligation.

 

 

Share Termination Delivery Unit:

In the case of a Termination Event, Event of Default, Delisting or Additional
Disruption Event, one Share or, in the case of an Insolvency, Nationalization or
Merger Event, one Share or a unit consisting of the number or amount of each
type of property received by a holder of one Share (without consideration of any
requirement to pay cash or other consideration in lieu of fractional amounts of
any securities) in such Insolvency, Nationalization or Merger Event, as
applicable. If such Insolvency, Nationalization or Merger Event involves a

 

13

--------------------------------------------------------------------------------


 

 

choice of consideration to be received by holders, such holder shall be deemed
to have elected to receive the maximum possible amount of cash.

 

 

Failure to Deliver:

Applicable

 

 

Other applicable provisions:

If Share Termination Alternative is applicable, the provisions of Sections 9.8,
9.9, 9.10, 9.11 (except that the Representation and Agreement contained in
Section 9.11 of the Equity Definitions shall be modified by excluding any
representations therein relating to restrictions, obligations, limitations or
requirements under applicable securities laws arising as a result of the fact
that Counterparty is the issuer of the Shares or any portion of the Share
Termination Delivery Units) and 9.12 of the Equity Definitions will be
applicable as if “Physical Settlement” applied to the Transaction, except that
all references to “Shares” shall be read as references to “Share Termination
Delivery Units.”

 

(b)           Payment by Counterparty. In the event that, following payment of
the Premium, (i) an Early Termination Date occurs or is designated with respect
to the Transaction as a result of a Termination Event or an Event of Default
(other than an Event of Default of the type described in Section 5(a)(ii) or
5(a)(iv) of the Agreement) and, as a result, Counterparty owes to Dealer an
amount pursuant to Section 6 of the Agreement, or (ii) Counterparty owes to
Dealer an amount pursuant to Article 12 of the Equity Definitions (including,
for the avoidance of doubt, any amount payable in connection with an
Extraordinary Event), such amount shall be deemed to be zero.

 

(c)           Additional Termination Events.  The occurrence of (i) an “Event of
Default” with respect to Counterparty under the terms of the Convertible
Securities as set forth in Section 7.01 of the Indenture or (ii) an Amendment
Event shall be an Additional Termination Event with respect to which the
Transaction is the sole Affected Transaction and Counterparty is the sole
Affected Party and Dealer shall be the party entitled to designate an Early
Termination Date pursuant to Section 6(b) of the Agreement.  For the avoidance
of doubt, the relevant Early Termination Amount in respect of an Amendment Event
shall be calculated without giving effect to the related amendment,
modification, supplement or waiver.

 

“Amendment Event” means that Counterparty, without the prior consent of Dealer,
amends, modifies, supplements, waives or obtains a waiver in respect of (i) any
term of the Indenture or the Convertible Securities governing the principal
amount, coupon, maturity, repurchase obligation of Counterparty or redemption
right of Counterparty (if any) or any term relating to conversion of the
Convertible Securities (including changes to the conversion rate, conversion
rate adjustment provisions, conversion settlement dates, conversion conditions
or settlement upon conversion), in each case regardless of whether consent of
the holders of Convertible Securities is required, or (ii) any term that would
require consent of the holders of not less than 100% of the principal amount of
the Convertible Securities to amend.

 

(d)           Disposition of Hedge Shares.  Counterparty hereby agrees that if,
in the good faith reasonable judgment of Dealer, any Shares (the “Hedge Shares”)
acquired by Dealer for the purpose of hedging its obligations pursuant to the
Transaction cannot be freely sold in the public market by Dealer without
registration under the Securities Act, Counterparty shall, at its election:
(i) in order to allow Dealer to sell the Hedge Shares in a registered offering,
make available to Dealer an effective registration statement under the
Securities Act to cover the resale of such Hedge Shares and (A) enter into an
agreement, in form and substance satisfactory to Dealer, substantially in the
form of an underwriting agreement for a registered offering, (B) provide
accountant’s “comfort” letters in customary form for registered offerings of
equity securities, (C) provide disclosure opinions of nationally recognized
outside counsel to Counterparty reasonably acceptable to Dealer, (D) provide
other customary opinions, certificates and closing documents customary in form
for registered offerings of equity securities and (E) afford Dealer a reasonable
opportunity to conduct a “due diligence” investigation with respect to
Counterparty customary in scope for underwritten offerings of equity securities;
provided, however, that if Dealer, in its sole reasonable discretion, is not
satisfied with access to due diligence materials, the results of its due
diligence investigation, or the procedures and documentation for the registered
offering referred to above, then clause (ii) or clause (iii) of this
Section 8(d) shall apply at the election of Counterparty; (ii) in order to allow
Dealer to sell the Hedge Shares in a private placement, enter into a private
placement agreement substantially similar to private placement purchase
agreements customary for private placements of equity securities, in form and
substance satisfactory to Dealer, including customary representations,
covenants, blue sky and other governmental filings and/or registrations,
indemnities to Dealer, due diligence rights (for Dealer or any designated buyer
of the Hedge Shares from Dealer), opinions and certificates and

 

14

--------------------------------------------------------------------------------


 

such other documentation as is customary for private placements agreements, all
reasonably acceptable to Dealer (in which case, the Calculation Agent shall make
any adjustments to the terms of the Transaction that are necessary, in its
reasonable judgment, to compensate Dealer for any discount from the public
market price of the Shares incurred on the sale of Hedge Shares in a private
placement); or (iii) purchase the Hedge Shares from Dealer at the “Daily VWAP”
on such Exchange Business Days, and in the amounts, requested by Dealer.

 

(e)           Repurchase and Conversion Rate Adjustment Notices.  Counterparty
shall, at least 10 Scheduled Trading Days prior to (i) effecting any repurchase
of Shares or (ii) consummating or otherwise executing or engaging in any
transaction or event (a “Conversion Rate Adjustment Event”) that would lead to
an increase in the Conversion Rate (as such term is defined in the Indenture),
in each case give Dealer a written notice of such repurchase or Conversion Rate
Adjustment Event (a “Repurchase Notice”) if, following such repurchase or
Conversion Rate Adjustment Event, the Notice Percentage as determined on the
date of such Repurchase Notice will be greater by 0.5% than the Notice
Percentage included in the immediately preceding Repurchase Notice (or, in the
case of the first such Repurchase Notice, greater than the Notice Percentage as
of September 4, 2013 (calculated as if this Transaction had been entered into as
of such date)).  The “Notice Percentage” as of any day is the fraction,
expressed as a percentage, the numerator of which is sum of (x) the Number of
Shares and (y) the number of Shares underlying any other call option transaction
(an “Other Call Option Transaction”) between Dealer as seller and Counterparty
as buyer, and the denominator of which is the number of Shares outstanding on
such day.  In the event that Counterparty fails to provide Dealer with a
Repurchase Notice on the day and in the manner specified in this Section 8(e),
then Counterparty agrees to indemnify and hold harmless Dealer, its affiliates
and their respective directors, officers, employees, agents and controlling
persons (Dealer and each such person being an “Indemnified Party”) from and
against any and all losses, claims, damages and liabilities (or actions in
respect thereof), joint or several, to which such Indemnified Party may become
subject under applicable securities laws, including without limitation,
Section 16 of the Exchange Act, relating to or arising out of such failure.  If
for any reason the foregoing indemnification is unavailable to any Indemnified
Party or insufficient to hold harmless any Indemnified Party, then Counterparty
shall contribute, to the maximum extent permitted by law, to the amount paid or
payable by the Indemnified Party as a result of such loss, claim, damage or
liability.  In addition, Counterparty will reimburse any Indemnified Party for
all expenses (including reasonable counsel fees and expenses) as they are
incurred (after notice to Counterparty) in connection with the investigation of,
preparation for or defense or settlement of any pending or threatened claim or
any action, suit or proceeding arising therefrom, whether or not such
Indemnified Party is a party thereto and whether or not such claim, action, suit
or proceeding is initiated or brought by or on behalf of Counterparty.  This
indemnity shall survive the completion of the Transaction contemplated by this
Confirmation and any assignment and delegation of the Transaction made pursuant
to this Confirmation or the Agreement shall inure to the benefit of any
permitted assignee of Dealer.

 

(f)            Transfer or Assignment.  Either party may transfer any of its
rights or obligations under the Transaction with the prior written consent of
the non-transferring party, such consent not to be unreasonably withheld or
delayed. For the avoidance of doubt, Dealer may condition its consent on any of
the following, without limitation: (i) the receipt by Dealer of opinions and
documents reasonably satisfactory to Dealer in connection with such assignment,
(ii) such assignment being effected on terms reasonably satisfactory to Dealer
with respect to any legal and regulatory requirements relevant to Dealer,
(iii) the transferee being a “United States person” (as defined in the Internal
Revenue Code of 1986, as amended), (iv) that, in Dealer’s reasonable
determination, Dealer will not be required, as a result of such transfer, to pay
the transferee an amount under Section 2(d)(i)(4) of the Agreement greater than
the amount, if any, that Dealer would have been required to pay to Counterparty
in the absence of such transfer, (v) that, in Dealer’s reasonable determination,
no Event of Default, Potential Event of Default or Termination Event will occur
as a result of such transfer and (vi) Counterparty continuing to be obligated to
provide notices hereunder relating to the Convertible Securities and continuing
to be obligated with respect to “Disposition of Hedge Shares” and “Repurchase
and Conversion Rate Adjustment Notices” above.  In addition, Dealer may transfer
or assign without any consent of Counterparty its rights and obligations
hereunder and under the Agreement, in whole or in part, to any of its
affiliates; provided that (i) such affiliate’s credit rating from S&P or Moody’s
is the same as or higher than Dealer’s credit rating as of the date of this
Confirmation, or Dealer provides a guarantee of such transferee’s obligations by
Dealer or an affiliate of Dealer with such a credit rating, (ii) in
Counterparty’s reasonable determination, Counterparty will not be required, as a
result of such transfer or assignment, to pay the transferee or assignee an
amount under Section 2(d)(i)(4) of the Agreement greater than the amount, if
any, that Counterparty would have been required to pay to Dealer in the absence
of such transfer or assignment and (iii) the Transaction is at the time of such
transfer the legal, valid and binding obligation of such affiliate.  In the
event of any such transfer or assignment, for the avoidance of doubt, Sections
3(e), 3(f), 4(a)(i) and 4(a)(iii) of the

 

15

--------------------------------------------------------------------------------


 

Agreement shall continue to apply, and the identity of the transferee or
assignee shall be entered on the books and records maintained by each party or
its respective agents.  At any time at which any Excess Ownership Position
exists, if Dealer, in its discretion, is unable to effect a transfer or
assignment to a third party in accordance with the requirements set forth above
after using its commercially reasonable efforts on pricing terms and within a
time period reasonably acceptable to Dealer such that an Excess Ownership
Position no longer exists, Dealer may designate any Scheduled Trading Day as an
Early Termination Date with respect to a portion (the “Terminated Portion”) of
the Transaction, such that such Excess Ownership Position no longer exists. In
the event that Dealer so designates an Early Termination Date with respect to a
portion of the Transaction, a payment or delivery shall be made pursuant to
Section 6 of the Agreement and Section 8(a) of this Confirmation as if (i) an
Early Termination Date had been designated in respect of an Additional
Termination Event under a Transaction having terms identical to the Terminated
Portion of the Transaction, (ii) Counterparty were the sole Affected Party with
respect to such Additional Termination Event and (iii) the Terminated Portion of
the Transaction shall be the only Terminated Transaction. “Excess Ownership
Position” means any of the following: (i) the Equity Percentage exceeds 9.0%,
(ii) Dealer or any “affiliate” or “associate” of Dealer would own in excess of
13% of the outstanding Shares for purposes of Section 203 of the Delaware
General Corporation Law or (iii) Dealer, Dealer Group (as defined below) or any
person whose ownership position would be aggregated with that of Dealer or
Dealer Group (Dealer, Dealer Group or any such person, a “Dealer Person”) under
any federal, state or local laws, regulations or regulatory orders applicable to
ownership of Shares (“Applicable Laws”), owns, beneficially owns, constructively
owns, controls, holds the power to vote or otherwise meets a relevant definition
of ownership in excess of a number of Shares equal to (x) the number of Shares
that would give rise to reporting or registration obligations or other
requirements (including obtaining prior approval by a state or federal
regulator) of a Dealer Person under Applicable Laws and with respect to which
such requirements have not been met or the relevant approval has not been
received or that would give rise to any consequences under the constitutive
documents of Counterparty or any contract or agreement to which Counterparty is
a party, as reasonably determined by Dealer, in each case minus (y) 1% of the
number of Shares outstanding on the date of determination.  The “Equity
Percentage” as of any day is the fraction, expressed as a percentage, (A) the
numerator of which is the number of Shares that Dealer and any of its affiliates
or any other person subject to aggregation with Dealer, for purposes of the
“beneficial ownership” test under Section 13 of the Exchange Act, or of any
“group” (within the meaning of Section 13) of which Dealer is or may be deemed
to be a part (Dealer and any such affiliates, persons and groups, collectively,
“Dealer Group”), beneficially owns (within the meaning of Section 13 of the
Exchange Act), without duplication, on such day and (B) the denominator of which
is the number of Shares outstanding on such day.

 

(g)           Staggered Settlement.  Dealer may, by notice to Counterparty on or
prior to any Settlement Date (a “Nominal Settlement Date”), elect to deliver the
Shares on two or more dates (each, a “Staggered Settlement Date”) or at two or
more times on the Nominal Settlement Date as follows:

 

(i)            in such notice, Dealer will specify to Counterparty the related
Staggered Settlement Dates (each of which will be on or prior to such Nominal
Settlement Date, but not prior to the beginning of the related “Observation
Period” or delivery times and how it will allocate the Shares it is required to
deliver under “Delivery Obligation” (above) among the Staggered Settlement Dates
or delivery times; and

 

(ii)           the aggregate number of Shares that Dealer will deliver to
Counterparty hereunder on all such Staggered Settlement Dates and delivery times
will equal the number of Shares that Dealer would otherwise be required to
deliver on such Nominal Settlement Date.

 

(h)           Right to Extend.  Dealer may postpone any Exercise Date or
Settlement Date or any other date of valuation or delivery by Dealer with
respect to some or all of the relevant Options (in which event the Calculation
Agent shall make appropriate adjustments to the Delivery Obligation) if Dealer
determines, in its reasonable discretion, that such extension is reasonably
necessary or appropriate to preserve Dealer’s hedging or hedge unwind activity
hereunder in light of existing liquidity conditions in the cash market, the
stock loan market or any other relevant market.

 

(i)            Netting and Set-off.  In addition to and without limiting any
rights of set-off that a party hereto may have as a matter of law, pursuant to
contract or otherwise, upon the occurrence of an Early Termination Date, Dealer
(and only Dealer) shall have the right to set off any obligation that it may
have to Counterparty under this Confirmation, including without limitation any
obligation to make any payment of cash or delivery of Shares to Counterparty,
against any obligation Counterparty may have to Dealer under any other agreement
between Dealer and Counterparty relating to Shares (each such contract or
agreement, a “Separate Agreement”), including without

 

16

--------------------------------------------------------------------------------


 

limitation any obligation to make a payment of cash or a delivery of Shares or
any other property or securities. For this purpose, Dealer shall be entitled to
convert any obligation (or the relevant portion of such obligation) denominated
in one currency into another currency at the rate of exchange at which it would
be able to purchase the relevant amount of such currency, and to convert any
obligation to deliver any Shares or other non-cash property into an obligation
to deliver cash in an amount calculated by reference to the market value of such
Shares or other property as of the Early Termination Date, as determined by the
Calculation Agent; provided that in the case of a set-off of any obligation to
release or deliver assets against any right to receive fungible assets, such
obligation and right shall be set off in kind.  If an obligation is
unascertained at the time of any such set-off, the Calculation Agent may in good
faith estimate the amount or value of such obligation, in which case set-off
will be effected in respect of that estimate, and the relevant party shall
account to the other party at the time such obligation or right is ascertained.
For the avoidance of doubt and notwithstanding anything to the contrary provided
in this Section 8(i), in the event of bankruptcy or liquidation of either
Counterparty or Dealer neither party shall have the right to set off any
obligation that it may have to the other party under the Transaction against any
obligation such other party may have to it, whether arising under the Agreement,
this Confirmation or any other agreement between the parties hereto, by
operation of law or otherwise.

 

(j)            Status of Claims in Bankruptcy.  Dealer acknowledges and agrees
that this Confirmation is not intended to convey to it rights with respect to
the Transaction that are senior to the claims of common stockholders or
Counterparty in the event of Counterparty’s bankruptcy.  For the avoidance of
doubt, the parties agree that the preceding sentence shall not apply at any time
other than during Counterparty’s bankruptcy.

 

(k)           No Collateral.  Notwithstanding any provision of this
Confirmation, the Agreement, the Equity Definitions or any other agreement
between the parties to the contrary, the obligations of Counterparty under the
Transaction are not secured by any collateral.

 

(l)            Disclosure.  Effective from the date of commencement of
discussions concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.

 

(m)          Method of Delivery.  Whenever delivery of funds or other assets is
required hereunder by or to Counterparty, such delivery shall be effected
through MS&CO.  In addition, all notices, demands and communications of any kind
relating to the Transaction between Dealer and Counterparty shall be transmitted
exclusively through MS&CO.

 

(n)           Agreements and Acknowledgments Regarding Hedging.  Counterparty
understands, acknowledges and agrees that: (A) at any time on and prior to the
Expiration Date, Dealer and its affiliates may buy or sell Shares or other
securities or buy or sell options or futures contracts or enter into swaps or
other derivative securities in order to adjust its hedge position with respect
to the Transaction; (B) Dealer and its affiliates also may be active in the
market for Shares other than in connection with hedging activities in relation
to the Transaction; (C) Dealer shall make its own determination as to whether,
when or in what manner any hedging or market activities in securities of Issuer
shall be conducted and shall do so in a manner that it deems appropriate to
hedge its price and market risk with respect to the “Daily VWAP”; and (D) any
market activities of Dealer and its affiliates with respect to Shares may affect
the market price and volatility of Shares, as well as the “Daily VWAP”, each in
a manner that may be adverse to Counterparty.

 

(o)           Wall Street Transparency and Accountability Act. In connection
with Section 739 of the Wall Street Transparency and Accountability Act of 2010
(“WSTAA”), the parties hereby agree that neither the enactment of WSTAA or any
regulation under the WSTAA, nor any requirement under WSTAA or an amendment made
by WSTAA, shall limit or otherwise impair either party’s otherwise applicable
rights to terminate, renegotiate, modify, amend or supplement this Confirmation
or the Agreement, as applicable, arising from a termination event, force
majeure, illegality, increased costs, regulatory change or similar event under
this Confirmation, the Equity Definitions incorporated herein, or the Agreement
(including, but not limited to, rights arising from Change in Law, Hedging
Disruption, Increased Cost of Hedging, an Excess Ownership Position, or
Illegality (as defined in the Agreement)).

 

(p)           Certain Tax Considerations.

 

(i)            Dealer makes the following representations to Counterparty:
(A) it is a “foreign person” (as that term is used in Section 1.6041-4(a)(4) of
the U.S. Treasury Regulations), and (B) it is a “non-U.S.

 

17

--------------------------------------------------------------------------------


 

branch of a foreign person” (as that term is used in
Section 1.1441-4(a)(3)(ii) of the U.S. Treasury Regulations) for U.S. federal
income tax purposes.  Dealer agrees to complete, accurately and in a manner
reasonably satisfactory to Counterparty, to execute and to deliver to
Counterparty a valid U.S. Internal Revenue Service Form W-8BEN (or any successor
form) and any required attachments thereto (x) upon execution of this
Confirmation and thereafter prior to the date on which such form becomes
invalid, (y) promptly upon reasonable demand by Counterparty and (z) promptly
upon learning that any Form W-8BEN (or any successor thereto) previously
provided by Dealer has become obsolete, invalid or incorrect.

 

(ii)           Counterparty makes the following representation to Dealer: it is
a corporation established under the laws of the State of Delaware and is a
“United States person” (as that term is defined in Section 7701(a)(30) of the
Internal Revenue Code of 1986, as amended).

 

(iii)          Counterparty agrees to complete, accurately and in a manner
reasonably satisfactory to Dealer, to execute and to deliver to Dealer a valid
U.S. Internal Revenue Service Form W-9 (or any successor form) and any required
attachments thereto (A) upon execution of this Confirmation and thereafter prior
to the date on which such form becomes invalid, (B) promptly upon reasonable
demand by Dealer and (C) promptly upon learning that any Form W-9 (or any
successor thereto) previously provided by Counterparty has become obsolete,
invalid or incorrect.

 

(q)           Early Unwind.  In the event the sale by Counterparty of the
Optional Securities (as defined in the Purchase Agreement) is not consummated
with the Initial Purchasers pursuant to the Purchase Agreement for any reason by
the close of business in New York on September 10, 2013 (or such later date as
agreed upon by the parties, which in no event shall be later than the fifth
business day thereafter) (September 10, 2013 or such later date being the “Early
Unwind Date”), the Transaction shall automatically terminate (the “Early
Unwind”) on the Early Unwind Date and (x) the Transaction and all of the
respective rights and obligations of Dealer and Counterparty thereunder shall be
cancelled and terminated and (y) Counterparty shall assume, or reimburse the
cost of, derivatives and other hedging activities entered into by Dealer or one
or more of its affiliates in connection with hedging the Transaction and the
unwind of such hedging activities, and purchase any Shares purchased by Dealer
or one or more of its affiliates in connection with hedging the Transaction at
the cost at which Dealer or such affiliates purchased such Shares. Following
such termination, cancellation and payment, subject to the preceding sentence,
each party shall be released and discharged by the other party from and agrees
not to make any claim against the other party with respect to any obligations or
liabilities of either party arising out of and to be performed in connection
with the Transaction either prior to or after the Early Unwind Date.

 

(r)            Severability; Illegality.  Notwithstanding anything to the
contrary in the Agreement, if compliance by either party with any provision of
the Transaction would be unenforceable or illegal, (a) the parties shall
negotiate in good faith to resolve such unenforceability or illegality in a
manner that preserves the economic benefits of the transactions contemplated
hereby and (b) the other provisions of the Transaction shall not be invalidated,
but shall remain in full force and effect.

 

(s)            Waiver of Jury Trial.   EACH OF COUNTERPARTY AND DEALER HEREBY
IRREVOCABLY WAIVES (ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE
LAW, ON BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO THE TRANSACTION OR THE ACTIONS OF DEALER OR ITS
AFFILIATES IN THE NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF.

 

(t)            Governing Law; Jurisdiction.           THIS CONFIRMATION AND ANY
CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO THIS CONFIRMATION
SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.  THE PARTIES HERETO
IRREVOCABLY SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF
NEW YORK AND THE UNITED STATES COURT FOR THE SOUTHERN DISTRICT OF NEW YORK IN
CONNECTION WITH ALL MATTERS RELATING HERETO AND WAIVE ANY OBJECTION TO THE
LAYING OF VENUE IN, AND ANY CLAIM OF INCONVENIENT FORUM WITH RESPECT TO, THESE
COURTS.

 

18

--------------------------------------------------------------------------------


 

This Confirmation may be executed in several counterparts, each of which shall
be deemed an original but all of which together shall constitute one and the
same instrument.

 

Please confirm that the foregoing correctly sets forth the terms of the
agreement between Dealer and Counterparty with respect to the Transaction, by
manually signing this Confirmation or this page hereof as evidence of agreement
to such terms and providing the other information requested herein and returning
an executed copy to us.

 

We are very pleased to have executed the Transaction with you and we look
forward to completing other transactions with you in the near future.

 

 

Very truly yours,

 

 

 

 

 

MORGAN STANLEY & CO. INTERNATIONAL PLC

 

 

 

 

 

By:

/s/ Joseba Picaza

 

 

Name:

Joseba Picaza

 

 

Title:

Executive Director

 

 

 

 

 

MORGAN STANLEY & CO. LLC

 

as Agent

 

 

 

 

 

By:

/s/ Michael Stern

 

 

Name:

Michael Stern

 

 

Title:

Executive Director

 

 

--------------------------------------------------------------------------------


 

Counterparty hereby agrees to, accepts and confirms the terms of the foregoing
as of the Trade Date.

 

 

CUBIST PHARMACEUTICALS, INC.

 

 

 

 

 

By:

/s/ Michael J. Tomsicek

 

 

Name:

Michael J. Tomsicek

 

 

Title:

Senior Vice President and

 

 

 

Chief Financial Officer

 

 

--------------------------------------------------------------------------------